DETAILED ACTION
This Office action is in reply to correspondence filed 15 December 2021 in regard to application no. 16/736,243.  Claims 1-10 and 12 have been cancelled.  Claims 11 and 13-23 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 11 and 13-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Each claim now includes determining whether a person is “one of the plurality of non-targets”, but no such plurality has been previously established.  For the purpose of compact prosecution the Examiner will assume “a plurality” was intended.  Further in regard to claim 16, there is also insufficient antecedent basis for “the attribute”.  Further in regard to claim 21, that a feature is “a cropped image cropped out of the image data” makes no sense; if it is not present in the data it is unclear how it can be processed.  For the purpose of compact prosecution the Examiner will presume it is the person who has been cropped out.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 depends from claim 11, which requires selecting content “based on second information”, but claim 14 would change this and “select a predetermined content, without the basis of the second information” conditionally.  A dependent claim may not replace a limitation in an ancestor claim but must further limit.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11 and 13-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to statutory categories of invention, as each claim is either directed to an apparatus or system that includes that apparatus (machine), method (process) or computer-readable medium (manufacture).  The claim(s) recite(s) extracting a feature from an image, determining whether or not a person is one to whom it is desired to target an advertisement, and targeting the person with selected content based on that and other information which is sent in order to be displayed. Though the claims do not use the word “advertisement” it is clear from the specification that this is what is intended; as will be seen, it is unimportant in this analysis.
On the assumption that the focus of the invention is to provide targeted advertising, this is both an advertising behavior and a fundamental business practice, either of which are among the certain methods of organizing human activity deemed abstract.  Even if not, however, these are, in the absence of computers, mental steps, easily and practically performed in the human mind.
A shop-keeper can observe a customer entering the store, can determine from features of the customer that she is Mrs. Brown, can decide whether or not it would be proper to tell her of a sale on milk, and if so, communicate information about the sale, verbally or by handing over a paper coupon. The determination as to whether a person is a non-target can also be done mentally; it is an opinion.  None of this would present the slightest difficulty and none implicates any technology at all.
This judicial exception is not integrated into a practical application because aside from the bare inclusion of a generic computer, discussed below, nothing is done beyond what was set forth above, which does not go beyond using the computer as a tool to implement the abstract idea.  See MPEP § 2106.05(f).
As the claims only manipulate data about a person’s features in an image, content to present and the like, they do not improve the “functioning of a computer” or of “any other technology or technical field”.  See MPEP § 2106.05(a).  They do not apply or use the abstract idea “with, or by use of a particular machine”, MPEP § 2106.05(b), as a generic computer is not the particular machine envisioned.
They do not effect a “transformation or reduction of a particular article to a different state or thing”, MPEP § 2106.05(c), first because such data, being intangible, are not a particular article at all, and second because the claimed manipulation is neither transformative nor reductive; as the courts have pointed out, in the end, date are still data.
They do not apply or use the abstract idea “in some other meaningful way beyond generally linking [it] to a particular technological environment”, MPEP § 2106.05(e), as simply saying the computer is “configured to execute the instructions to” perform the abstract idea does not go beyond such general linkage.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim elements, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.  The claim includes an apparatus comprising a processor and memory, and nondescript connectivity to another device or devices.  These elements are recited at a high degree of generality, and the specification, pg. 4, makes it clear that “any combination of software and a computer apparatus” will suffice.
The apparatus, hence computer, only performs generic computer functions of manipulating information: extract, determine, select.  Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea.  The type of information being manipulated does not impose meaningful limitations or render the idea less abstract.
The claim elements when considered as an ordered combination — a generic computer performing a chronological sequence of abstract steps — does nothing more than when they are analyzed individually.  The other independent claims are simply different embodiments but in each case are directed to a generic computer performing essentially the same process.
The dependent claims further do not amount to significantly more than the abstract idea: claims 13, 15-17 and 21-23 are simply further descriptive of the type of information being manipulated; claim 14 simply recites further manipulation of data, and claim 18 simply recites additional, generic computer components and relabels the apparatus as a “system”.
The claims are not patent eligible.  For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance”, 84 Fed. Reg. 50, 55 (7 January 2019), now incorporated into the MPEP as MPEP §2106.03 — 2106.07(c).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 14, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Flynn (U.S. Publication No. 2018/0033045) in view of Tietzen et al. (U.S. Publication No. 2017/0278125).

In-line citations are to Flynn.  Claims are examined as best understood.
With regard to Claim 11:
Flynn teaches: A content selection apparatus connected to an output apparatus, [0023; “terminal display screen”] the content selection apparatus comprising: 
at least one memory [abstract; “memory”] configured to store instructions; [0130; the “memory” can store “software programs or sets of instructions”] and 
at least one processor configured to execute the instructions [0130; the software or instructions are executed by a “CPU”] to: 
extract, from image data, first information about a feature of a person included in the image data; [0113; the system performs “facial recognition” to deliver “relevant and personalized advertising”] 
determine, based on the first information… whether the person is one of the plurality of non-targets… [id.; determining to deliver the advertising reads on the person being a target; 0093; a user may be “specifically targeted” ; 0054; this user is not one of the “previous users”] and 
select a content based on second information, wherein the second information is the person being determined not to be a non-target; [0130; the information used to base the targeting includes both the facial recognition above and the user’s “preferences” which she has “defined”; that it is determined to present an advertisement her reads on her not being a non-target] and
transmit the selected content to the output apparatus, wherein the output apparatus presents the selected content to the person determined not to be a non-target. [abstract; advertisements are “delivered through a digital display device” by a “server” to a “user within [a] defined commercial location”]

Flynn does not explicitly teach using predetermined information of features of a plurality of non-targets including one of the plurality of non-targets which are persons to whom any content is presented, but it is known in the art.  Tietzen teaches a merchant loyalty program [title] one purpose of which is “to attract a new group of customers” based on a “targeted demographic” representing a “gap in demographic of existing customers”. [0668] Merchants can “market or run promotional campaigns to advertise [a] product” such as to “heart groups”, [0462] which are collections of customers registered with a merchant; [abstract] thus the “new group of customers” include those who are not already registered and therefore could not have received the campaigns targeted only to the registered members.  Tietzen and Flynn are analogous art as each is directed to electronic means for delivering advertising.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Tietzen with that of Flynn in order to attract new customers, as taught by Tietzen; further, it is simply a substitution of one known part for another with predictable results, simply selecting Tietzen’s audience of potential new customers as a target group in place of that of Flynn; the substitution produces no new and unexpected result.

With regard to Claim 14:
The content selection apparatus according to claim 11, wherein the at least one processor is configured to execute the instructions to: 
select a predetermined content, without basis of the second information, in the case where only a non-target is included in the image data. [Tietzen, as cited above in regard to claim 11; his user is a non-target as the phrase is now used in claim 11, and there is no hint he uses the same kind of data as Flynn]

This claim does not positively recite any step, structure or function.  The entire claim consists of optional steps; optional steps do not distinguish over the art.  See MPEP § 2111.04.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 15:
The content selection apparatus according to claim 11, wherein the feature of the person comprises an attribute of a person included in the image data. [0030; a face reads on an attribute]

With regard to Claim 17:
The content selection apparatus according to claim 11, wherein the at least one processor is configured to execute the instructions to:
store information associating the first information, a result of determination as to whether the person included in the image data is a non-target, and a time when the person included in the image data is detected. [abstract]

With regard to Claim 18:
A content selection system comprising:
the content selection apparatus according to claim 11;
an imaging apparatus generating the image data; [0009; “digital camera”] and
an output apparatus outputting the selected content. [0023; “display screen”; abstract; the advertisement is displayed.

That what is output is “the selected content” consists entirely of nonfunctional printed matter, bearing no functional relation to the substrate and therefore considered but given no patentable weight.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 19:
Flynn teaches: A content selection method comprising: 
extracting, from image data, first information about a feature of a person included in the image data; [0113; the system performs “facial recognition” to deliver “relevant and personalized advertising”] 
determining, based on the first information… whether a person included in the image data is one of the plurality of non-targets… [id.; determining to deliver the advertising reads on the person being a target; 0093; a user may be “specifically targeted” ; 0054; this user is not one of the “previous users”] and selecting a content based on a second information, wherein the second information is the person being determined not to be a non-target; [0130; the information used to base the targeting includes both the facial recognition above and the user’s “preferences” which she has “defined” ] and
transmitting the selected content to the output apparatus, wherein the output apparatus presents the selected content to the person determined not to be a non-target. [abstract; advertisements are “delivered through a digital display device” by a “server” to a “user within [a] defined commercial location”]

Flynn does not explicitly teach using predetermined information of features of a plurality of non-targets including one of the plurality of non-targets which are persons to whom any content is presented, but it is known in the art.  Tietzen teaches a merchant loyalty program [title] one purpose of which is “to attract a new group of customers” based on a “targeted demographic” representing a “gap in demographic of existing customers”. [0668] Merchants can “market or run promotional campaigns to advertise [a] product” such as to “heart groups”, [0462] which are collections of customers registered with a merchant; [abstract] thus the “new group of customers” include those who are not already registered and therefore could not have received the campaigns targeted only to the registered members.  Tietzen and Flynn are analogous art as each is directed to electronic means for delivering advertising.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Tietzen with that of Flynn in order to attract new customers, as taught by Tietzen; further, it is simply a substitution of one known part for another with predictable results, simply selecting Tietzen’s audience of potential new customers as a target group in place of that of Flynn; the substitution produces no new and unexpected result.

With regard to Claim 20:
Flynn teaches: A non-transitory computer-readable storage medium storing instructions to cause a computer to execute operations [0130; a “memory” can store “software programs or sets of instructions” to be executed by a “CPU”] comprising: 
extracting, from image data, first information about a feature of a person included in the image data; [0113; the system performs “facial recognition” to deliver “relevant and personalized advertising”] 
determining, based on the first information… whether a person included in the image data is one of the plurality of non-targets… [id.; determining to deliver the advertising reads on the person being a target; 0093; a user may be “specifically targeted” ; 0054; this user is not one of the “previous users”] and selecting a content based on a second information, wherein the second information is the person being determined not to be a non-target; [0130; the information used to base the targeting includes both the facial recognition above and the user’s “preferences” which she has “defined” ] and
transmitting the selected content to the output apparatus, wherein the output apparatus presents the selected content to the person determined not to be a non-target. [abstract; advertisements are “delivered through a digital display device” by a “server” to a “user within [a] defined commercial location”]

Flynn does not explicitly teach using predetermined information of features of a plurality of non-targets including one of the plurality of non-targets which are persons to whom any content is presented, but it is known in the art.  Tietzen teaches a merchant loyalty program [title] one purpose of which is “to attract a new group of customers” based on a “targeted demographic” representing a “gap in demographic of existing customers”. [0668] Merchants can “market or run promotional campaigns to advertise [a] product” such as to “heart groups”, [0462] which are collections of customers registered with a merchant; [abstract] thus the “new group of customers” include those who are not already registered and therefore could not have received the campaigns targeted only to the registered members.  Tietzen and Flynn are analogous art as each is directed to electronic means for delivering advertising.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Tietzen with that of Flynn in order to attract new customers, as taught by Tietzen; further, it is simply a substitution of one known part for another with predictable results, simply selecting Tietzen’s audience of potential new customers as a target group in place of that of Flynn; the substitution produces no new and unexpected result.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Flynn in view of Tietzen et al. further in view of Angara et al. (U.S. Publication No. 2018/0047137).

With regard to Claim 13:
The content selection apparatus according to claim 11, wherein the at least one processor is configured to execute the instructions to:
determine whether the person is a non-target based on an appearance frequency of the person in the image data being higher than a predetermined value during a predetermined time, wherein the predetermined value is more than two.

Flynn and Tietzen teach the apparatus of claim 11 including detecting a person appearing more than a predetermined number of times in an image, [0130; recognizing a person’s face in an image reads on them appearing in more than zero images] but do not explicitly teach the threshold is more than two, but in addition to being of no patentable significance as explained below, it is known in the art.  Angara teaches an image-analysis system [title] that can work with “advertising material”. [0061] It can detect features of a “target image”, [0044] such as that a particular person “was captured in four different photos”, and another person was also “captured in four different photos”; further determination is made from these image captures. [0043] Angara and Flynn are analogous art as each is directed to electronic means by which facial images are used in advertisement-related matter.

It would have been obvious to one of ordinary skill in the art to combine the teaching of Angara with that of Flynn and Tietzen as it is simply a substitution of one known part for another with predictable results, simply setting a threshold number of appearances to four as in Angara rather than one as in Flynn; the substitution produces no new and unexpected result.

This claim is not patentably distinct from claim 11 as it consists entirely of a mere duplication of parts, simply requiring multiple appearances in place of a single required appearance in the earlier claim (the person must have appeared in at least one image in order for information about her to have been extracted from her image); this is of no patentable significance as no new and unexpected result is inherent or disclosed.  See MPEP § 2144.04(VI)(B).  The reference is provided for the purpose of compact prosecution.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Flynn in view of Tietzen et al. further in view of Sivertsen (U.S. Publication No. 2013/0252590).

With regard to Claim 16:
The content selection apparatus according to claim 15, wherein the determining of whether the person is one of the plurality of non-targets is based on the attribute, the attribute including at least one of age, sex, height, presence or absence of beard, presence or absence of glasses, or presence or absence of a nameplate of a person included in the image data.

Flynn and Tietzen the apparatus of claim 15 including determining a person’s status as a non-target as cited above, but do not explicitly teach these features, and although they are of no patentable significance as explained below, they are known in the art.  Sivertsen teaches a digital sign [title] that can be “used to display advertising’ and other content. [0004] It can perform “facial recognition” to recognize “ad target users”, and can determine their “sex”. [0035] Sivertsen and Flynn are analogous art as each is directed to electronic means for using facial recognition in the ad-targeting process.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Sivertsen with that of Flynn in order to perform more precise targeting, using data such as that of Sivertsen; further, it is simply a substitution of one known part for another with predictable results, simply using Sivertsen’s data in place of, or in addition to, that of Flynn; the substitution produces no new and unexpected result. 

This claim is not patentably distinct from claim 15. First, it consists entirely of nonfunctional, descriptive language, disclosing at most human interpretation of data which imparts neither structure nor functionality to the claimed device. Second, as the attribute only “includes” one of these, it can include other things as well, and any determination can be made entirely on the basis of those other things. The reference is provided for the purpose of compact prosecution.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Flynn in view of Tietzen et al. further in view of Hartshorne et al. (U.S. Publication No. 2013/0069980).

With regard to Claim 21:
The content selection apparatus according to claim 11, wherein the feature of the person included in the image data is a cropped image cropped out of the image data.

Flynn teaches the device of claim 11 but does not explicitly teach a person has been cropped out of an image, but it is known in the art. Hartshorne teaches an image cropping system [title] that can be used for an “advertisement”. [0025] A “person” may be “cropped out” of an image “so that his face is not shown”. [0038] Hartshorne and Flynn are analogous art as each is directed to electronic means for providing advertisements and making use of facial images. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Hartshorne with that of Flynn in order to be able to manipulate images, as taught by Hartshorne; further, it is simply a substitution of one known datum for another with predictable results, simply applying Flynn’s technique to the image of Hartshorne rather than his own; the substitution produces no new and unexpected result.

With regard to Claim 22:
The content selection apparatus according to claim 21, wherein the cropped image includes at least one a face of the person or clothing of the person. [0113, as cited above in regard to claim 11; a face is recognized]

With regard to Claim 23:
The content selection apparatus according to claim 21, wherein the plurality of non-targets include at least one store employee, a cleaner, or a security guard.

This claim is not patentably distinct from claim 21 as it consists entirely of nonfunctional, descriptive language, at most purporting to limit a human being by occupation, but which imparts neither structure nor functionality to the claimed device and so is considered but given no patentable weight.

Response to Arguments
Applicant's arguments filed 15 December 2021 in regard to rejections made under 35 U.S.C. § 101 have been fully considered but they are not persuasive.  As a preliminary matter, the amendment has overcome the rejections made under § 112(b) in the previous Office action; the rejections made herein reflect problems with the present amendment.  In regard to § 101, whether or not the application describes “a specific problem” has no relevance in the analysis, and whether or not “advertisement” is “performed effectively” is not a technical problem but simply a routine problem of business, within the abstract idea.
Simply using a generic computer – e.g. one which is “connected to an output apparatus and comprises at least one memory and at least one processor” and can “store instructions” – does not make the result in any way a “technical solution”.  Neither does repeating verbatim lengthy claim passages.  The applicant has not made any reasoned argument to explain why he supposes (a) the claims do not recite abstraction; if so, (b) the claims integrate the abstraction into a practical application, or (c) if not, the claims include additional, non-abstract limitations that amount to significantly more than the abstract idea.
The claims are not patent eligible and the rejection is maintained.

Applicant’s arguments with respect to claim(s) 11 and 13-23 in regard to rejections made under 35 U.S.C. §§ 102 and 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  As no rejection is made herein under § 102, any argument in regard to such a rejection is moot.  In regard to § 103, the applicant does not argue any claim with particularity but only based on dependence and the assumption of patentability of the independent claims, so there is no argument to refute.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/           Primary Examiner, Art Unit 3694